Case 1:20-cr-00330-RM Document 57 Filed 02/23/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             JUDGE RAYMOND P. MOORE


Courtroom Deputy: Cathy Pearson                               Date: February 23, 2021
Court Reporter: Tammy Hoffschildt (VTC)                       Interpreter: n/a
Probation: Gary Kruck (VTC)


CASE NO. 20-cr-00330-RM

Parties                                                       Counsel

UNITED STATES OF AMERICA,                                     Jonathan Clow (VTC)
                                                              Andre Geverola (VTC)
          Plaintiff,

v.

PILGRIM’S PRIDE CORPORATION,                                  Marc Kasowitz (VTC)
                                                              Daniel Fetterman (VTC)
          Defendant.


                               COURTROOM MINUTES

CHANGE OF PLEA and SENTENCING – Video Teleconference (VTC)
COURT IN SESSION:   9:09 a.m.

Appearances of counsel. Defendant, corporate representative Fabio Sandri, is present
by VTC. Julie Porter is present by VTC Audio-only on behalf of Ahold Delhaize.

Mr. Sandri is sworn and advises the Court that he is the CEO of Pilgrim’s Pride
Corporation.

EXHIBITS:     Plea documents received.

The Court reviews the plea agreement with Mr. Sandri, advises him as to maximum
penalties, right to trial by jury and other constitutional rights.

Mr. Clow addresses victim notification.
Case 1:20-cr-00330-RM Document 57 Filed 02/23/21 USDC Colorado Page 2 of 3




Mr. Fetterman confirms that Mr. Sandri is the CEO of Pilgrim’s Pride Corporation and is
authorized to appear at this hearing on behalf of the defendant corporation.

Ms. Porter addresses the Court regarding the Plea Agreement.

The Court continues advisement and review of the Plea Agreement with Mr. Sandri.

ORDERED: Attachment A to the Plea Agreement shall be filed as restricted, viewable
         by the Court and the parties.

Ms. Porter further addresses the Court regarding the Plea Agreement.

Mr. Sandri waives reading of the Information.

Mr. Sandri, on behalf of Pilgrim’s Pride Corporation, pleads GUILTY to the Information.

The Court states findings and conclusions, accepts the plea of guilty, and defers
acceptance of the Plea Agreement until the time of sentencing.

Court in recess: 10:31 a.m.
Court in session: 10:38 a.m.

The Court references the order (Doc. 54) granting the motion for immediate sentencing
and proceeds to sentencing at this time.

Discussion held regarding pending motions.

ORDERED: Government’s motion (Doc. 45) is GRANTED.

Argument given regarding sentencing.

Ms. Porter addresses the Court regarding a fine and restitution.

Discussion held regarding a fine and restitution.

The Court accepts the Plea Agreement pursuant to Rule 11(c)(1)(C).

Statement by the Court regarding the defendant's culpability score, guideline fine range,
and probation range.

The Court states its findings and conclusions.

ORDERED: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the
         Court that the defendant, PILGRIM’S PRIDE CORPORATION, shall pay
         a fine of $107,923,572 as stated on the record.
Case 1:20-cr-00330-RM Document 57 Filed 02/23/21 USDC Colorado Page 3 of 3




The Court provides the information for payment of the fine on the record.

ORDERED: Defendant shall pay $400 to Crime Victim Fund (Special Assessment), to
         be paid immediately.

Defendant is advised of its right to appeal the sentence imposed by the Court.

ORDERED: Any notice of appeal must be filed within 14 days.

COURT IN RECESS:           11:07 a.m.
Total in court time:       1:58
Hearing concluded
